HERGET, Judge
(concurring).
In the concluding paragraph of the majority opinion the statement is made, “This factual question was resolved adversely to the plaintiffs in the court below and we find absolutely nothing in the record which would show manifest error or warrant a reversal thereof.”
For the reasons assigned in the concurring opinion in the case of Fortenberry v. Scogin et al., La.App., 149 So.2d 732, I concur in the opinion. I am of the opinion the affirmance of the judgment of the Trial Court on the premise “ * * * we find absolutely nothing in the record which would show manifest error” is improper; the language following such statement “or warrant a reversal thereof” is sufficient to show this Court is in accord with the findings of the Trial Court.